ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Marine Hydraulics International, LLC        )      ASBCA No. 61866
                                            )
Under Contract No. N50054-17-F-LOOO         )

APPEARANCE FOR THE APPELLANT:                      James A. Kelley, Esq.
                                                    James A. Kelley & Associates
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Anthony Hicks, Esq.
                                                    Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 13, 2019




                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61866, Appeal of Marine Hydraulics
International, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals